        Case 1:20-cv-05085-JPO-KNF Document 74 Filed 04/01/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
ELIZABETH ABRAMS and DORE ABRAMS, as
Parents and Natural Guardians of A.A., and
ELIZABETH ABRAMS and DORE ABRAMS,
Individually; ARELIS ARAUJO and LUIS
ARAUJO, as Parents and Natural Guardians of
Z.A., and ARELIS ARAUJO and LUIS ARAUJO,
Individually; JHOANA JUCA and VICTOR
ARTEAGA, as Parents and Natural Guardians of
K.A., and JHOANA JUCA and VICTOR
ARTEAGA, Individually; DONNA CORNETT
and JOHN BURGESS, as Parents and Natural
Guardians of J.B., and DONNA CORNETT
and JOHN BURGESS, Individually; EILEEN
MENDEZ, as Parent and Natural Guardian of A.C.,
and EILEEN MENDEZ, Individually;
YVONNE DAVIS, as Natural Guardian of
O.C., and YVONNE DAVIS, individually;
CLAUDIA RIVAS, as Parent and Natural
Guardian of S.C., and CLAUDIA RIVAS,
individually; BRENDA MELENDEZ, as Parent
and Natural Guardian of J.C., and BRENDA
MELENDEZ, Individually; CAROLYN MASON,
as Parent and Natural Guardian of A.D., and
CAROLYN MASON, Individually; PATRICK
DONOHUE, as parent and Natural Guardian of
S.J.D., and PATRICK DONOHUE, Individually;
NEYSHA CRUZ as Parent and Natural Guardian of
O.F., and NEYSHA CRUZ, Individually; PIEDAD
ANGAMARCA, as Parent and Natural Guardian
of J.G., and PIEDAD ANGAMARCA, Individually;
JANICE TORRES and ABDON LOPEZ, as
Parents and Natural Guardians of A.L., and J
ANICE TORRES and ABDON LOPEZ,
Individually; NAHOKO MIZUTA and KENTARO
MIZUTA, as Parents and Natural Guardians of
Y.M., and NAHOKO MIZUTA and KENTARO
MIZUTA, Individually; YARELY MORA and
LUIS NUNEZ, SR., as Parents and Natural
Guardians of L.N., and YARELY MORA and
LUIS NUNEZ, SR., Individually; SHANNON
THOMASON and VINNIE PENNA, as Parents and
Natural Guardians of E.P., and SHANNON
THOMASON AND VINNIE PENNA, Individually;
        Case 1:20-cv-05085-JPO-KNF Document 74 Filed 04/01/21 Page 2 of 2




and ALEXANDRA VERA-FIALLOS as Parent
and Natural Guardian of L.F., and ALEXANDRA
VERA-FIALLOS, Individually,

                            Plaintiffs,                                    ORDER

         -against-                                                    20-CV-5085 (JPO)(KNF)

MEISHA ROSS PORTER, in her official capacity as
the Chancellor of the New York City Department of
Education, and the NEW YORK CITY
DEPARTMENT OF EDUCATION,

                             Defendants.
-----------------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE


         IT IS HEREBY ORDERED that Meisha Ross Porter (“Porter’), the successor to Richard

Carranza (“Carranza”) as chancellor of the New York City Department of Education, is

substituted for Carranza as a defendant in this action, pursuant to Rule 25(d) of the Federal Rules

of Civil Procedure. The Clerk of Court is directed to modify the docket sheet maintained for this

action to reflect the substitution of Porter for Carranza as a defendant in the action.

Dated New York, New York                                         SO ORDERED:
      April 1, 2021




                                                            2
